[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                            FILED
                             No. 11-10842          U.S. COURT  OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                     NOVEMBER 22, 2011
                                                          JOHN LEY
                  D. C. Docket No. 0:10-cv-61064-JEM
                                                           CLERK

HARTFORD CASUALTY INSURANCE COMPANY,
a foreign corporation,
                                                    Plaintiff-Counter
                                                    Defendant-Appellee,

                                 versus

INTRASTATE CONSTRUCTION CORP.,
a Florida corporation,
LISA BISOGNO,
a Florida resident,
PETER BISOGNO,
a Florida resident,
                                                    Defendants-Counter
                                                    Claimants-Appellants.
                      _______________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (November 22, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Appellants argue, on this interlocutory appeal, that the district court abused

its discretion in granting Appellee’s request for a preliminary injunction.

      After a thorough review of the briefs, record, and having had the benefit of

oral argument, we conclude the district court did not abuse its discretion in

granting the preliminary injunction. We do not decide the ultimate issue of

whether Appellee will prevail.

      AFFIRMED.




                                          2